 1   McGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                      EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                              2:19-MC-00183-KJM-KJN
12                         Plaintiff,
                                                            CONSENT JUDGMENT OF FORFEITURE
13                 v.
14   APPROXIMATELY $9,000.00 IN U.S.
     CURRENCY,
15
                           Defendant.
16

17          Pursuant to the Stipulation for Consent Judgment of Forfeiture, the Court finds:

18          1.     On June 6, 2019, inspectors with the United States Postal Inspection Service (“USPIS”)

19 seized Approximately $9,000.00 in U.S. Currency (“the defendant currency”) from Raymond Charlton

20 during a parcel interdiction at the Processing and Distribution Center located in West Sacramento,

21 California.

22          2.     USPIS commenced administrative forfeiture proceedings, sending direct written notice to

23 all known potential claimants and publishing notice to all others. On or about August 2, 2019, USPIS

24 received a claim from Raymond Charlton (“Charlton” or “claimant”) asserting an ownership interest in

25 the defendant currency.

26          3.     Claimant does not contest the United States’ representation that it could show at a

27 forfeiture trial that on June 6, 2019, USPIS conducted a parcel interdiction at the Processing and

28 Distribution Center located at 3775 Industrial Boulevard, West Sacramento, California. During the
                                                       1
                                                                                      Consent Judgment of Forfeiture
 1 interdiction, law enforcement officials identified a parcel that bore markers consistent with parcels used

 2 for shipping contraband, Priority Mail parcel # EM 009284335 US. The package was addressed to

 3 Raymond Charlton, 4801 Laguna Blvd., Ste #105, Box #240, Elk Grove, CA 95758, with the following

 4 return address: Jade Williams, 304 N. Brookside Ave, Freeport, NY 11520.

 5          4.      Claimant does not contest the United States’ representation that the parcel was presented

 6 to a drug detection dog, who positively alerted to the presence of the odor of narcotics.

 7          5.      Claimant does not contest the United States’ representation that it could further show at

 8 trial that law enforcement attempted to contact Jade Williams on June 6, 2019. The phone connection

 9 was poor, breaking up, and then dropped. Law enforcement called again, spoke to a female, and asked

10 for Jade. The call immediately terminated. Law enforcement called a third time and left a voice mail

11 message with their contact information and referenced the target parcel. Moments later a male who

12 identified himself as Charlton called the phone number that law enforcement left for Jade and indicated

13 he was calling about the parcel. Charlton said the parcel contained cash and gave consent to open

14 Priority Mail parcel # EM 009284335 US. Inside the Priority Mail parcel was a Tyvek style envelope

15 which was wrapped around a small priority mail box. Inside that box was a black vacuum sealed bag

16 which contained the cash. The cash totaled $9,000.00 in U.S. Currency and appeared to have been

17 covered with a strong perfume scent. The currency consisted entirely of $20 bills. The parcel did not

18 contain any notes, receipts, or instructions.

19          6.      Claimant does not contest the United States’ representation that it could further show at

20 a forfeiture trial that the defendant currency is forfeitable to the United States pursuant to 21 U.S.C. §

21 881(a)(6).

22          7.       Without admitting the truth of the factual assertions contained above, Charlton

23 specifically denying the same, and for the purpose of reaching an amicable resolution and compromise

24 of this matter, claimant agrees that an adequate factual basis exists to support forfeiture of the defendant

25 currency. Charlton acknowledged that he is the sole owner of the defendant currency, and that no other

26 person or entity has any legitimate claim of interest therein. Should any person or entity institute any

27 kind of claim or action against the government with regard to its forfeiture of the defendant currency,

28 claimant shall hold harmless and indemnify the United States, as set forth below.
                                                      2
                                                                                        Consent Judgment of Forfeiture
 1          8.      This Court has jurisdiction in this matter pursuant to 28 U.S.C. §§ 1345 and 1355, as this

 2 is the judicial district in which acts or omissions giving rise to the forfeiture occurred.

 3          9.      This Court has venue pursuant to 28 U.S.C. § 1395, as this is the judicial district in

 4 which the defendant currency was seized.

 5          10.     The parties herein desire to settle this matter pursuant to the terms of a duly executed

 6 Stipulation for Consent Judgment of Forfeiture.

 7          Based upon the above findings, and the files and records of the Court, it is hereby ORDERED

 8 AND ADJUDGED:

 9          1.      The Court adopts the Stipulation for Consent Judgment of Forfeiture entered into by and

10 between the parties.

11          2.      Upon entry of this Consent Judgment of Forfeiture, $4,500.00 of the Approximately

12 $9,000.00 in U.S. Currency, together with any interest that may have accrued on the total amount

13 seized, shall be forfeited to the United States pursuant to 21 U.S.C. § 881(a)(6), to be disposed of

14 according to law.

15          3.      Upon entry of this Consent Judgment of Forfeiture, but no later than 60 days thereafter,

16 $4,500.00 of the Approximately $9,000.00 in U.S. Currency shall be returned to claimant Raymond

17 Charlton through his attorney Jacek W. Lentz.

18          4.      The United States of America and its servants, agents, and employees and all other

19 public entities, their servants, agents and employees, are released from any and all liability arising out

20 of or in any way connected with the seizure or forfeiture of the defendant currency. This is a full and

21 final release applying to all unknown and unanticipated injuries, and/or damages arising out of said

22 seizure or forfeiture, as well as to those now known or disclosed. Claimant waived the provisions of

23 California Civil Code § 1542.

24          5.      No portion of the stipulated settlement, including statements or admissions made

25 therein, shall be admissible in any criminal action pursuant to Rules 408 and 410(a)(4) of the Federal

26 Rules of Evidence.

27          6.      All parties will bear their own costs and attorney’s fees.

28 ///
                                                           3
                                                                                         Consent Judgment of Forfeiture
 1         7.      Pursuant to the Stipulation for Consent Judgment of Forfeiture filed herein, the Court

 2 enters a Certificate of Reasonable Cause pursuant to 28 U.S.C. § 2465, that there was reasonable cause

 3 for the seizure of the above-described defendant currency.

 4         IT IS SO ORDERED
 5 DATED: April 7, 2020.

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        4
                                                                                     Consent Judgment of Forfeiture
